Case 5:19-cv-05115-TLB Document 49 _ Filed 08/06/20 Page 1 of 1 PagelD #: 932

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

RICHARD ELMO WARREN PLAINTIFF

V. CASE NO. 5:19-CV-05115

SHERIFF TIM HELDER and

MAJOR DENZER DEFENDANTS
JUDGMENT

For the reasons stated in an Opinion and Order entered this date, the Defendants’

WITH PREJUDICE. i
IT IS SO ORDERED and ADJUDGED on this ust,

OTHY L. BROOKS
UNIT ES DISTRICT JUDGE

 
   
  
  
 

 

Motion for Summary Judgment (Doc. 26) is GRANTED and this CASE IS DISMISSED
day of August, 2020.

 
